  Case 18-13746       Doc 5     Filed 10/03/18 Entered 10/03/18 15:00:09           Desc Main
                                   Document    Page 1 of 1



                                  Certificate of Service

Case 18-13746-FJB                                                    Date: 10/03/2018




Debtor
Douglas G. Bezio
P.O. Box 735
Wellfleet, MA 02667
PRO SE




I, Noe Calvo, declare under the penalty of perjury that I have sent the attached document to the
above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my
information and belief.
